The opinion of the court was delivered by
Robb, J.:
To prevent any misunderstanding in regard to the jurisdiction of the state corporation commission in attributing acreages to a particular gas well for the purpose of determining the allowable of such gas well for production of gas therefrom, the syllabus in Matzen v. State Corporation Commission, 185 Kan. 206, 341 P. 2d 1031, is modified in the 4th, 5th, and 6th lines by substitution of the word attributing for the words “unitization and pooling” so the syllabus in pertinent part reads:
*405“In a proceeding originating before the state corporation commission by reason of a producer fihng an application seeking an exception to paragraph V of the basic proration order of the Greenwood gas field for the attributing of non-contiguous and non-adjoining acreages and attributing the same to a particular gas well for the purpose of determining the allowable. . . .”
The corresponding portion of the court’s opinion in lines 3 and 4, page 206, is changed and modified by substitution of the word attributing for the words “unitization and pooling.” On page 207, line 23, the words “unitized the four tracts of land” are also stricken.
Since the record fails to affirmatively show any necessary elements of acquiescence or estoppel on the part of plaintiff, landowner, and in view of what was said in the original opinion in regard to mailing notice under G. S. 1949, 55-605, supplemented by Mullane v. Central Hanover Tr. Co., 339 U. S. 306, Syl. ¶ 3, 70 S. Ct. 652, 94 L. ed. 865, the petition for rehearing is denied.
Price, J., dissents, being of the opinion that a rehearing should be granted.